Citation Nr: 0819410	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-16 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for chronic endometriosis, 
status post total hysterectomy, and if so, whether the 
reopened claim should be granted.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran served on active duty with the United States Navy 
from December 1972 to July 1976.  She additionally was a 
member of the Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
RO, which reopened the veteran's claim of service connection 
for chronic endometriosis status post total hysterectomy, but 
denied the claim of service connection on the merits.  The RO 
had earlier denied the original claim of service connection 
for endometriosis in 1981 and service connection for 
residuals of a hysterectomy in 1999.  

In that respect, the Board additionally notes that the 
claimed disability has been framed in various forms over the 
history of the veteran's claims, from endometriosis, to 
hysterectomy due to uterine adhesions, to hysterectomy due to 
endometriosis, to hysterectomy with history of chronic 
endometriosis.  For the sake of clarity, it is 
recharacterized as noted hereinabove to reflect the actual 
allegations of the veteran.  



FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
chronic endometriosis, status post hysterectomy was denied in 
an unappealed June 1981 rating decision on the ground that no 
nexus between service and current disability was shown.  

2.  The veteran applied to reopen the claim in August 1999, 
but new evidence received prior to a decision in 2000 was not 
associated with the file or considered until the rating 
action on appeal.  

3.  The additional evidence submitted since the June 1981 
rating decision was not previously considered by the RO, 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant; 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  The veteran's endometriosis, to include the resultant 
hysterectomy residuals, is not shown to have had its clinical 
onset in service or otherwise to have been due to an event or 
incident of her period of active service.  



CONCLUSION OF LAW

1.  New and material evidence to reopen the claim of service 
connection for chronic endometriosis status post total 
hysterectomy has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  

2.  The veteran's disability manifested by chronic 
endometriosis, status post hysterectomy, is not due to 
disease or injury that was incurred in aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.116 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in January 2006 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

The appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  

Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a statement of the case 
issued in March 2006 after the notice was provided.  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has interpreted VA's duty to notify in the 
context of various types of claims.  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the veteran was not timely provided 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Further, in March 2006 correspondence, VA did inform the 
veteran of these provisions under separate cover, which did 
not address the specifics of her underlying claim.

In the context of claims to reopen, as here, the Court has 
held that VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The January 2006 correspondence to the veteran fully 
addressed the Kent, supra, criteria in conjunction with 
providing notice regarding the elements of a service 
connected claim in general.  Although it informed the veteran 
of the incorrect standard fro new and material evidence 
applicable to her claim, any error is not prejudicial in 
light of the below decision to reopen the claim and consider 
the merits.  

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from VAMC in Syracuse and associated clinics.  

The veteran submitted private medical records from a number 
of sources, and has indicated in response to VA requests for 
other records that such are not available.  VA has made 
reasonable efforts, including three or more requests to each 
provider, to obtain all identified records and has informed 
the veteran of which records have not been obtained.  No 
medical examination was provided, as there is no reasonable 
or credible indication of a relationship between any in-
service condition and current disability.  38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


New and Material Evidence

Although the RO has reopened the claim of service connection 
for chronic endometriosis status post total hysterectomy, the 
Board is required to first consider whether new and material 
evidence had been presented before the merits of claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The Board can make an initial determination as to whether 
evidence is "new and material."  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

The claim under consideration here was actually filed in 
August 1999.  It was denied in an August 2000 rating 
decision, but this decision failed to consider evidence which 
the RO had received but not associated with the file.  Upon 
discovery of this evidence, the RO had a duty to reconsider 
the decision.  It did not address this evidence until 
February 2003, in response to a claim by the veteran.  

As such, the Board will undertake the claim that has in 
effect been open since August 1999 by the RO's failure to 
consider the evidence received prior to the August 2000 
denial; the claim has been continually prosecuted since 
August 1999, and that is the actual date of claim.  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the prior June 1981 denial of service 
connection, the evidence consisted of service medical 
records; private treatment records from St. Elizabeth's 
Medical Center from 1976 to 1981 showing a diagnosis of 
endometriosis; a statement from two private doctors showing a 
diagnosis of endometriosis; and a VA examination report 
containing an opinion that there was no probable association 
between an in-service laparoscopy and endometriosis.  

Since that time, VA has received additional private treatment 
records showing a total hysterectomy and treatment for 
various orthopedic and neurological complaints; VA treatment 
records; and copies of service medical records covering her 
service in the Army Reserve.  

The veteran additionally identified two possible sources of 
additional records, at Canon AFB and with a private doctor, 
Dr. TCM.  After repeated attempts to obtain clinical 
treatment records from Canon AFB, to include the record of 
the veteran's October 1976 Caesarian section, the base 
hospital certified in November 2002 that they had no records 
for the veteran.  

Further, VA's repeated attempts to contact Dr. TCM at the 
address provided by the veteran were futile.  In October 
2003, the veteran informed VA that the doctor had retired, 
but his former office would supply records from microfiche.  
Complete records were not submitted, but Dr. TCM did supply a 
May 2004 statement regarding 1980 treatment and expressing 
his opinion on the relationship of the current disability to 
service.  

The veteran has also raised a new allegation.  Specifically, 
she argues that because she became pregnant on active duty, 
and had complications, all conditions resulting from that 
pregnancy are service connectable.  

The Board agrees with the RO determination that new and 
material evidence has been submitted to reopen the previously 
denied claim.  The Board recognizes that the RO considered a 
far shorter time frame as a result of the error in 
determining what was the most recent final denial, but there 
is no prejudice to the veteran in light of the decisions to 
reopen.  

The veteran has submitted extensive new private and VA 
treatment records and a medical opinion from Dr. TCM.  While 
in and of themselves this evidence is cumulative and 
redundant of evidence of record in that it establishes a 
current disability, when viewed in conjunction with the 
veteran's new allegations regarding her pregnancy, it is must 
be considered t fairly decide the merits of the claim.


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  There is no evidence or allegation here involving 
a designated presumptive condition.  

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  The veteran has not 
alleged that her endometriosis and resulting hysterectomy are 
secondary to any service connected disability.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the 
proponent have specialize d education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  The Board notes that the veteran in 
the case is a nurse.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  

The treatment records, both from private sources and VA, 
describe the current status of the veteran's disability and 
include information on the advancement of her condition since 
1981, to include the need for a total hysterectomy.  

The treatment records do not however, address the question of 
a nexus between the current disability and any event or 
incident of her service.  No private medical providers offer 
an opinion regarding any relationship between the in-service 
treatment for abdominal pain with laparoscopy and 
appendectomy and the current disability.  Several doctors do 
note that the veteran had undergone the procedure in the 
past, but do not indicate that such has any etiological 
significance for this case.  None but Dr. TCM even mentions 
the history of military service.  

The VA treatment records do include gynecological treatment 
records, and refer to past military service, but no doctor or 
other provider has offered an opinion regarding a positive 
relationship between her current problems and service.  

On the other hand, the VA examination report dated in March 
1982 includes an opinion that endometriosis was not related 
to the in-service abdominal pain and treatment.  

The May 2004 opinion of Dr. TCM does address the question of 
a nexus between current disability and service.  In that 
statement, the doctor noted that, in December 1980, the 
veteran had already been diagnosed with endometriosis at the 
site of a lesion in her Caesarian section incision.  The 
doctor went on to state that her c-section was done at Canon 
AFB, Clovis, N.M, October 29, 1976, while she was on active 
duty.  Therefore, the doctor continued, this was service 
connected, and because of her symptoms, a total hysterectomy 
was done in 1988.  

However, the records clearly reflect that the veteran active 
duty service extended only to July 1976.  She was therefore 
not on active duty at the time of her October 1976 
hysterectomy.  An opinion based on inaccurate facts has no 
probative value.  Hadsell v. Brown, 4 Vet. App. 208 (1993).  
With regard to a nexus, Dr. TCM's opinion cannot serve to 
support the veteran's assertions to this extent.  

However, it does tend to show that the veteran'sendometriosis 
was the result of a lesion at the c-section incision site.  
The March 1981 VA examiner opined that there was a causal 
relationship between the c-section and the endometriosis.  
Further, it was undisputed that endometriosis eventually 
required a total hysterectomy, as reflected in voluminous 
private treatment records from SEMC and the opinion of Dr. 
TCM.  

It also is beyond dispute that the c-section was required by 
the veteran's pregnancy.  The records of the procedure from 
Canon AFB are unavailable, and so the medical or other 
considerations which led to the decision for surgery are 
unknown.  The veteran has attributed the performance of the 
c-section to complications and asserts that, because she 
became pregnant in service, all consequences of that 
pregnancy were due to service.  

The regulations provide, however, that pregnancy is not a 
service connectable disability; the fact of pregnancy is 
itself not an injury or disease.  Only chronic residuals of 
medical or surgical complications of pregnancy may be 
disabilities for rating purposes.  38 C.F.R. § 4.116, Note 1.  

Such complications must themselves have been incurred in or 
aggravated by service, as they are disabilities in their own 
right, and not merely because of the pregnancy.  

Here, a careful review of service medical records establishes 
that the veteran was impregnated in January 1976 and attended 
prenatal care in service.  The doctors noted no complications 
of pregnancy at that time.  Some stress and anxiety were 
noted due to marital problems and as a result of the veteran 
sometimes was not eating, but no chronic condition was 
diagnosed in service.  There was sugar in her urine, but the 
blood sugars were normal.  

The veteran asserts that she was discharged due to 
complications of the pregnancy, but the records contradict 
this.  There were no apparent complications; the veteran 
requested and was given an early discharge due to the fact of 
pregnancy.  

There is no medical evidence of record showing medical 
complications at the birth, which was accomplished by means 
of c-section.  The Board cannot determine the circumstances 
under which the decision for surgery was performed, though 
the veteran has stated it was medically required because of 
complications.  

In any case, the medical evidence of record establishes that 
whatever complications existed in October 1976 at the time of 
the c-section, if any, are not shown to have been present in 
service.  

At her separation, the veteran was a healthy pregnant woman 
who was receiving regular prenatal care and had no 
complications of pregnancy.  The c-section is not shown to be 
the result of any disease, injury, or complication which was 
incurred in service.  Thus, the claim must be denied.  





ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for endometriosis, status post 
hysterectomy, the appeal to this extent is allowed.  

Service connection for endometriosis, status post 
hysterectomy is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


